IN THE SUPREME COURT OF THE STATE OF DELAWARE


 PRESTON WARD,                            §
                                          §     No. 515, 2019
         Defendant Below,                 §
         Appellant,                       §     Court Below: Superior Court
                                          §     of the State of Delaware
         v.                               §
                                          §     Cr. ID No. 1806006562
 STATE OF DELAWARE,                       §
                                          §
         Plaintiff Below,                 §
         Appellee.                        §

                            Submitted: August 12, 2020
                            Decided: September 28, 2020


Before SEITZ, Chief Justice; VAUGHN, and MONTGOMERY-REEVES,
Justices.

                                      ORDER

        Upon consideration of the parties’ briefs and the record of the case, it appears

that:

        (1)   The appellant, Preston Ward, was convicted after a jury trial of one

count of Second Degree Sexual Abuse of a Child by a Person in a Position of Trust.

He raises five issues on appeal. The first is that the Superior Court committed plain

error by admitting into evidence a prior, recorded statement of the victim, referred

to in this order as A.M. He contends the State failed to establish the foundation

required by 11 Del. C. § 3507 for the statement’s admission. Ward’s second claim
is that the Superior Court abused its discretion by failing to exclude prior bad acts

evidence contained in A.M.’s prior, recorded statement. His third claim is that the

Superior Court committed plain error by admitting into evidence testimony of a

forensic nurse examiner that less than 10% of children who may be victims of sexual

assault manifest physical injuries. The fourth claim is that the Superior Court judge

committed plain error by not intervening sua sponte when the prosecutor said during

summation that “this case isn’t definitely invented by [A.M.]” Ward’s final claim is

that the Superior Court abused its discretion by denying his motion for a new trial.

In the motion, Ward argued that he should receive a new trial because the prosecutor

misled the jury by stating during summation that a test for seminal fluid was positive

based upon a preliminary test when, in fact, subsequent testing showed that the

preliminary test was a false positive. We find no merit to Ward’s claims and affirm.

      (2)    Ward and his wife, M.W., lived together in a three-bedroom home

along with their three children. The eldest, A.M., was M.W.’s biological daughter

and Ward’s stepdaughter; the youngest two were the Wards’ biological sons.

      (3)    On Sunday, June 10, 2018, M.W. was awoken briefly between 5:00 and

6:00 a.m. by Ward, who asked her whether she had a dollar to put under A.M.’s

pillow. A.M. had lost a baby tooth the night before and put the tooth under her

pillow for the tooth fairy. The record indicates that after speaking with her husband,

M.W. fell back asleep. Sometime later she was awoken by her 6-year old son who

                                          2
wanted her to fix something on the TV. She told him to have his father do it, but the

son said Ward was at work. Knowing this could not be true because her husband

did not work on Sundays, M.W. got up and looked around for her husband. While

doing so, she noticed that A.M.’s bedroom door was shut. This was unusual to her,

as it was the custom in their home to leave doors open. She opened the door. The

room was still dark, but M.W. saw her husband, wearing a t-shirt and underwear,

laying on the bed next to A.M. Ward immediately “jumped out” of A.M.’s bed and

fell. M.W. also saw A.M. pull up her pajama bottoms. M.W. began screaming and

yelling, and asked Ward what was going on. She grabbed his genitals through his

clothes and realized he was not aroused. Ward told her, “See, I’m not hard.”1

          (4)     M.W. called her sister-in-law over to the house. When the sister-in-law

arrived, she told Ward he should leave. She and M.W. then took A.M., who was

eleven years old at the time, to Christiana Hospital. At Christiana Hospital, Anita

Symonds, R.N., a forensic nurse examiner, performed a sexual assault examination

on A.M. As part of that examination, Symonds took swabs of A.M.’s vaginal area.

During the examination, in response to Symonds’ questions, A.M. stated that Ward

had touched her vagina with his hand that morning. Symonds observed no genital

injuries on A.M., and A.M. indicated that she had no pain in that area. Symonds

testified during direct examination at Ward’s trial that, in her experience, less than


1
Id. at B33.
                                              3
10 percent of potential victims of sexual abuse have genital injuries, so it was not

unusual that she did not observe any injuries on A.M. This testimony is the subject

of Ward’s third claim on appeal. Defense counsel did not object to Symonds’

testimony.

      (5)     Christiana Hospital reported A.M.’s allegations of sexual abuse to the

New Castle County Police Department, which opened an investigation. M.W. was

instructed to take A.M. to A.I. DuPont Hospital. Once there, A.M. was interviewed

by Amy Kendall of the Children’s Advocacy Center (CAC). Kendall recorded her

interview of A.M. In the interview, A.M. told Kendall that Ward had touched her

vagina and had done so before. She had not said anything about the prior incidents

to her mother. She expressed concern that M.W. and Ward would get divorced. She

also told Kendall that the prior incidents had started maybe a few months earlier and

occurred less than once a week. She said that she was eleven when all the incidents

took place.

      (6)     Police arrested Ward and collected a DNA sample from him. Officers

also collected swabs from A.M.’s bedsheets. Officers sent the swabs taken at

Christiana Hospital, the swabs from the bedsheets, and Ward’s DNA sample to the

Division of Forensic Science in Wilmington, Delaware, for testing. Testing was

performed at the Division of Forensic Science by Bethany Kleiser. She testified at

trial that she found that swabs from A.M.’s vagina and the swabs from the bedsheets

                                          4
tested positive for male DNA. From the sample taken from A.M.’s fitted sheet, she

testified, “Preston Ward c[ould] . . . be included as [a] potential DNA contributor,”

and the likelihood “of randomly selecting an unrelated individual that c[ould] be

included as a contributor to the mixture . . . in this case [i]s one in 76,980,000” or

“about 76 Delawares as far as the amount of people in order to find another person

included in this mixture.”2 She also testified that the sample taken from the fitted

sheet had a “strong positive reaction”3 to a Brentamine test, a test specifically

designed to test for the presence of seminal fluid. While she could not definitively

say that what she observed was seminal fluid, she noted that the Brentamine test

indicated a positive reaction with regard to the sample from the fitted sheet. Because

of that reaction, she took the sample through further testing and discovered that the

sample did not contain any seminal fluid.

          (7)    At trial the State offered A.M.’s prior, recorded statement to Kendall at

the CAC into evidence. In direct examination of A.M. before the § 3507 statement

was admitted, the State asked A.M. whether she talked to people other than her

mother that day about what had happened, and she answered that she had. When

asked whether she was “trying to tell them the truth” when she talked to people the

morning of the incident, she answered, “I don’t remember, but I – I tried, but I don’t



2
Id. at B74.
3
Id. at B79-80.
                                              5
– I don’t know.”4 When specifically asked about the CAC interview, she said she

spoke to the interviewer about what had happened that morning and did so

voluntarily. Defense counsel did not raise any § 3507 foundational objection to

admission of the statement. Defense counsel did object, however, on Rule 4045

grounds, to those parts of the statement in which A.M. indicated that Ward had

sexually touched her on previous occasions.

       (8)   After carefully considering defense counsel’s Rule 404 objection, the

Superior Court ruled as follows:

             All right. I am looking at Rule 404(b)(2) which states that
             evidence of a wrong or other act is not admissible to prove
             a person’s character in order to show that on a particular
             occasion the person acted in accordance with the
             character. And 404(b)(2) permitted uses, as long as there’s
             notice, which clearly there has been in this case, is that the
             evidence may be admissible for another purpose, and then
             it lists those purposes.

             I find that the evidence is used for another purpose and is
             going to be admissible to demonstrate intent, absence of
             mistake on the part of the witness, and lack of an accident.
             So the repetitive nature of the conduct goes to those issues.
             It’s also relevant when the credibility of the witness is
             being attacked, but I think in this case more importantly it
             goes to absence of mistake, lack of accident, intent, it even
             goes toward knowledge and perhaps plan.

             So I am denying the Defense motion to exclude those past
             alleged acts, but I will give the instruction to the jury.6

4
Id. at B42.
5
  Delaware Uniform Rule of Evidence 404.
6
Id. at B23.
                                           6
          (9)     Before the §3507 statement was admitted, the trial court further

explained its ruling, stating:

                  I’m going to elaborate just a little bit on the ruling that I
                  made before opening statements, and that is that I have
                  conducted a balancing analysis pursuant to Rule 403
                  which I have found that the probative value of the alleged
                  prior bad acts are not substantially outweighed by the
                  danger of unfair prejudice, confusing the issues,
                  misleading the jury, or present a cumulative evidence. I
                  also find that the prior alleged bad acts are not too remote
                  in time from the charged offense, and that I am going to
                  instruct the jury that the evidence will be admitted for a
                  limited purpose and not for the purpose of them
                  concluding on the basis of that evidence that the Defendant
                  committed the charged act on the occasion contained in
                  the indictment.7

The instruction referred to was included in the court’s final jury instructions.

          (10) During summation, while making an argument concerning A.M.’s

credibility, the prosecutor remarked:

                  This case isn’t definitely invented by A[.M.] A[.M.] had
                  to endure a very intrusive sexual examination at the age of
                  11. Prior to this she and her stepdad were close, and
                  there’s no evidence that there was any problems between
                  them. Back on June 10, 2018, A[.M.] consistently said
                  that he touched her vagina, she said this to the nurse and
                  to the forensic interviewer. Remember, never once did she
                  attempt to take that back. During her interview she felt
                  uncomfortable, there was long pauses, and then when she
                  got on the stand she stated she was nervous. What did
                  A[.M.] gain from this.8

7
Id. at B26.
8
Id.
                                               7
Defense counsel raised no objection during the State’s closing argument. The first

sentence of this quotation – that “This case isn’t definitely invested by [A.M.]” -- is

the subject of Ward’s fourth claim on appeal.

       (11) After the jury’s finding of guilt, Ward moved pro se for a new trial,

raising several arguments, only one of which bears on this appeal. In relevant part,

Ward contended that the State improperly misled the jury during closing arguments

by arguing that the Brentamine test, discussed during Kleiser’s testimony, showed

that Ward’s seminal fluid was on the bedsheets when, in fact, subsequent testing

showed that the Brentamine test was a false positive and Ward’s fluid was not on

the bedsheets.        On appeal, Ward has identified the specific portion of the

prosecutor’s closing complained of as the following:

                 What was the other important thing about that test, it was
                 positive for seminal fluid. Now, granted, she said that the
                 seminal fluid test could be false, it could – like, for
                 numerous reasons, but she tested it anyway because of the
                 strong reaction that it had. She conducted the first step,
                 confirmed that there was male cells in there.

The Superior Court denied Ward’s motion in a written opinion, finding that the State

clarified that the DNA might not be seminal fluid despite the positive Brentamine

test reaction.

      (12)       We will first consider Ward’s claims that call for plain error review.

The standard for plain error review is well known. “To warrant review on appeal

                                             8
when the issue has not been fairly presented [to the trial court], there must be ‘plain

error.’”9 “Under the plain error standard of review, the error complained of must be

so clearly prejudicial to substantial rights as to jeopardize the fairness and integrity

of the trial process.”10 “[T]he doctrine of plain error is limited to material defects

which are apparent on the face of the record; which are basic, serious, and

fundamental in their character, and which clearly deprive an accused of a substantial

right, or which clearly show manifest injustice.”11

       (13) Ward’s first, third, and fourth claims are governed by plain error review.

The first claim is that the State did not lay a proper foundation under 11 Del. C.

§3507 for admission of A.M.’s prior, recorded statement. He argues that the State

failed to ask the witness specifically whether what she said in her CAC interview

was true. However, the State did ask her whether she tried to tell the truth when she

spoke to people that morning, which by inference can be considered as including the

CAC interviewer. A.M. testified that her prior, recorded statement was given

voluntarily, and defense counsel had a full and effective opportunity to cross-

examine her concerning the statement. Any legal error relating to Ward’s first claim,

if any, is not basic, serious, and fundamental in its character. Admission of the prior,




9
  Zhurbin v. State, 104 A.3d 108, 113 (Del. 2014).
10
   Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986) (en banc).
11
Id.
                                               9
recorded statement did not deprive the accused of a substantial right or clearly show

manifest injustice.

         (14) Ward’s third claim is that it was error to admit Nurse Symond’s

testimony that in her experience less than 10% of children who may be victims of

sexual assault manifest physical injury. He argues that her testimony on this point

was not relevant, was inadmissible hearsay if learned by her through training, and,

even if relevant, was unfairly prejudicial. Nothing in the record, however, suggests

that Nurse Symond’s testimony was anything other than a truthful statement of what

she had experienced in her profession in years of conducting sexual assault

examinations. There is no plain error in her testimony.12

         (15)   Ward’s fourth claim is that the prosecutor vouched for the credibility

of A.M. during summation when she commented that “This case isn’t definitely

invented by [A.M.].” This is a single statement in the context of what is otherwise

an unobjectionable argument concerning A.M.’s credibility.                      The prosecutor’s

alleged vouching, if it was vouching, does not satisfy the demanding plain error

standard. None of Ward’s first, third, and fourth claims rise to the level of plain

error.




12
  In his reply brief, Ward argues for the first time that the State was guilty of a “blatant discovery
violation” in connection with Symonds’ testimony. However, appellants waive arguments not
made in their opening briefs. Sup. Ct. R. 14(b)(vi)(A)(3).
                                                 10
       (16) As stated above, Ward’s second claim is that the Superior Court abused

its discretion by failing to exclude prior bad acts evidence contained in A.M.’s prior,

recorded statement. “An abuse of discretion occurs when a court has exceeded the

bounds of reason in light of the circumstances, or so ignored recognized rules of law

or practice so as to produce injustice.”13

       (17) Delaware Uniform Rule of Evidence 404(b) allows the court, in its

discretion, to admit evidence of a defendant’s prior bad acts for certain, limited

purposes.14 To do so, the court must consider the well known factors we announced

in Getz.15 Those factors require the following. First, the evidence “must be material

to an issue or ultimate fact in dispute in the case,” i.e., relevant.16 Evidence is

relevant if it has any logical tendency to make an ultimate fact in consequence more

or less probable.17 Second, the evidence sought to be admitted must be introduced

for a proper purpose.18 Under Rule 404(b)(2), proper purposes include the use of

such evidence in “proving motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake, or lack of accident.” Third, the evidence must be




13
Thompson v. State, 205 A.3d 827, 834 (Del. 2019) (quoting McNair v. State, 990 A.2d 398, 401
(Del. 2010)).
14
   See, e.g., Morse v. State, 120 A.3d 1, 8 (Del. 2015) (reviewing trial court’s decision to admit
evidence under Rule 404(b) for abuse of discretion).
15
538 A.2d at 734.
16
Id.
17
   D.R.E. 401.
18
   Getz, 538 A.2d at 734.
                                               11
“plain, clear, and conclusive.”19            “Eyewitness testimony is normally deemed

sufficient to satisfy the plain, clear and convincing standard utilized for admission

of other crimes evidence under Rule 404(b).”20 Fourth, the evidence “must not be

too remote in time from the charged offense.”21 “Evidence is too remote in time

‘only where there is no visible, plain, or necessary connection between it and the

proposition eventually to be proved.’”22 Fifth, even if evidence of a prior bad act is

relevant, it may be excluded if its “probative value is substantially outweighed by a

danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.”23 The factors we

announced in Deshields v. State guide courts in undertaking this balancing test.24

Sixth, and finally, the trial court must provide the jury with a limiting instruction.25

       (18) Ward has preserved his challenge by objection at trial to only one of the

six Getz factors—whether the alleged prior bad acts evidence was relevant. We


19
Id. at 734 (quoting Renzi v. State, 320 A.2d 711, 712 (Del. 1974)).
20
N.M. (J.) v. State, 983 A.2d 904, 934 (Del. 2009) (en banc).
21
   Getz, 538 A.2d at 734.
22
   Andreavich v. State, 189 A.3d 692, 2018 WL 3045599, at *2 (Del. June 19, 2018) (ORDER)
(quoting Kendall v. State, 726 A.2d 1191, 1195 (Del. 1999) (quoting Lloyd v. State, 604 A.2d 418,
1991 WL 247737, at *3 (Del. Nov. 6, 1991) (ORDER))).
23
   D.R.E. 403; accord Getz, 538 A.2d at 734.
24
   706 A.2d 502, 506-07 (Del. 1998) (providing nine factors for the court’s consideration: “(1) the
extent to which the point to be proved is disputed; (2) the adequacy of proof of the prior conduct;
(3) the probative force of the evidence; (4) the proponent’s need for the evidence; (5) the
availability of less prejudicial proof; (6) the inflammatory or prejudicial effect of the evidence; (7)
the similarity of the prior wrong to the charged offense; (8) the effectiveness of limiting
instructions; and (9) the extent to which prior act evidence would prolong the proceedings”
(citation omitted)).
25
   Getz, 538 A.2d at 734.
                                                  12
review that issue for abuse of discretion. On appeal he raises challenges to other

Getz factors, which, because they were not raised at trial, we will review for plain

error.

         (19) As an initial matter, we find that the Superior Court did not abuse its

discretion in finding that A.M.’s prior, recorded statement describing Ward’s alleged

prior acts was relevant. The charge of Unlawful Sexual Abuse of a Child by a Person

in a Position of Trust (Second Degree) requires proof that the accused intentionally

had sexual contact with a child under the age of 16.26 Whether Ward had previously

had inappropriate sexual contact with A.M. is directly relevant to his state of mind

at the time of the charged incident and whether Ward intentionally touched A.M. or

did so only by mistake or accident.

         (20) On appeal, for the first time, Ward also argues that the prior bad acts

evidence was not “plain, clear, and conclusive;” that it was too remote in time; that

its probative value was substantially outweighed by its prejudicial effect; and that

the      Superior    Court   failed   to   give   the   necessary   limiting   instruction

contemporaneously when the evidence was admitted, instead waiting to include it in

the final jury instructions. We are satisfied that the evidence was sufficiently “plain,

clear, and conclusive,” as it took the form of the prior statement of the alleged victim




26
     11 Del. C. § 778A(1).
                                             13
of those prior acts, A.M.27            Although A.M.’s prior statement was at times

inconsistent and sparse on details, she was unequivocal in her responses to Kendall

that Ward had previously touched her vagina in the same manner in which he

touched her the morning of her interview with Kendall. We also find that the

evidence was not too remote in time to be admissible. While A.M. could not provide

the precise dates of those alleged prior incidents or the number of prior incidents that

took place, she consistently maintained that all of the prior incidents had to have

occurred in the months prior to the incident for which she was being interviewed

because she was eleven years old when the incidents began and she was still eleven

years old at the time of the incident for which Ward was ultimately convicted. Next,

while the trial court did not go through the Deshields factors on the record, we see

no plain error in its ruling that the probative value of the other bad acts evidence was

not substantially outweighed by the danger of unfair prejudice. Finally, there is no

merit to Ward’s claim that the Superior Court erred in not giving the limiting

instruction to the jury contemporaneously with the presentation of the statement.

While that is a better practice, Ward does not cite any case law suggesting that the

trial court must provide the Getz limiting instruction in such a fashion, at least not in

the absence of a request from defense counsel that it do so. In sum, any legal error

in the just discussed arguments which Ward makes for the first time on appeal, if


27
     Cf. Johnson, 983 A.2d at 934; Vanderhoff, 684 A.2d at 1233.
                                                14
any, is not basic, serious, and fundamental in its character, did not clearly deprive

the accused of a substantial right, or clearly show manifest injustice.

      (21) Ward’s fifth and final claim, as mentioned above, is that the Superior

Court abused its discretion in denying his motion for a new trial. The one allegation

discussed in the motion which is raised in this appeal is that the prosecutor misled

the jury during summation by arguing that the preliminary test performed by Kleiser,

the Brentamine test, was positive for seminal fluid, when, in fact, subsequent testing

showed that the Brentamine test was a false positive and no seminal fluid was

present. The Superior Court properly reviewed this allegation for plain error since

defense counsel made no objection at trial. We find no abuse of discretion on the

part of the Superior Court in denying Ward’s motion for a new trial.               The

prosecutor’s statement did not constitute misconduct. The prosecutor did not

misstate the evidence presented at trial when arguing, in summation, that the

Brentamine test was positive. She also clarified that Brentamine can produce a false

positive. While the prosecutor might have been more forceful in pointing out that

the Brentamine test did turn out to be a false positive, there is no plain error. The

jury was fully aware from listening to the evidence that the Brentamine test turned

out to be a false positive. There is no arguable error associated with the prosecutor’s

statement that is basic, serious and fundamental in character. The matter complained




                                          15
of did not clearly deprive the accused of a substantial right, or clearly show manifest

injustice.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is affirmed.

                                        BY THE COURT:


                                        /s/ James T. Vaughn, Jr.
                                        Justice




                                          16